Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-19 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “providing and depositing carbon nanotubes in a first channel of the thin film transistor, wherein the first channel is disposed between the source and the drain; S12: providing and depositing an ion gel in a second channel of the thin film transistor, wherein the second channel is disposed between the drain and the gate, and the ion gel is disposed in the second channel by ink jet printing, low speed spin coating or drop coating; and S13: drying the ion gel to obtain the thin film transistor” as recited in claim 1 is the first difference between the prior art and the claimed invention, the second major difference is the limitation “the semiconductor layer comprises a source, a drain, and a gate, a first channel is provided between the source and the drain, carbon nanotubes are original translation13provided in the first channel, a second channel is provided between the drain and the gate, an ion gel is provided in the second channel, and the ion gel also covers the semiconductor layer” as recited in claim 6 and the third major difference is “providing and depositing carbon nanotubes in a first channel of the thin film transistor, wherein the first channel is disposed between the source and the drain; S12: providing and depositing an ion gel in a second channel of the thin film transistor, wherein the second channel is disposed between the drain and the gate; and S13: drying the ion gel to obtain the thin film transistor” as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811